Citation Nr: 1127592	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to a compensable evaluation for a right knee disorder prior to February 23, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disorder since February 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by a rating decision of November 1982; the RO later denied the Veteran's petition to reopen the claim in July 1993, and the Veteran did not file a timely appeal in response to either decision within one year of notice of the denials.  

2.  Evidence received subsequent to the July 1993 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disorder.  

3.  Prior to February 23, 2008, the Veteran's right knee disorder was manifested by medial compartment arthritis post meniscectomy with a full range of motion, and no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.



3.  Since February 23, 2008, the Veteran's right knee disorder was manifested by severe degenerative joint disease post meniscectomy, with a painful range of motion limited from 5 to 140 degrees; there was no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.


CONCLUSIONS OF LAW

1.  The November 1982 and July 1993 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).  

2.  Evidence submitted subsequent to the July 1993 denial is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

3.  Prior to February 23, 2008, the criteria for a 10 percent evaluation, but no more, for a right knee disorder have been met based on removal of symptomatic right knee semilunar cartilage.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  

4.  Since February 23, 2008, the criteria for a disability evaluation in excess of 10 percent for degenerative right knee arthritis with noncompensable limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010 (2010).  

5.  Since February 23, 2008, the criteria for a separate 10 percent evaluation, but no more, for removal of symptomatic right knee semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and  the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in September 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted additional records as well as written statements in support of his claims.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in February 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 (1995).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for a left knee disorder was denied in a November 1982 rating decision.  The RO determined, in pertinent part, that there was no evidence of a current chronic left knee disorder because such a condition was not noted on his service separation examination.  He did not appeal the November 1982 decision and it became final.  

The Veteran next petitioned to reopen his claim for entitlement to service connection for a left knee disorder in February 1993.  However, the RO determined in a July 1993 decision that no new and material evidence had been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  He did not appeal the July 1993 decision and it also became final.  

The Veteran most recently filed to reopen the claim of service connection for a left knee disorder in August 2006.  In November 2006, the RO again determined that the evidence presented was not new and material to reopen the claim.  The Veteran continued to argue that he had developed a left knee disorder either as a result of active service or due to his service-connected right knee disorder.  

Pertinent evidence received since the July 1993 denial includes private treatment records dated from July 1999 to September 2006, a February 2008 VA joints examination, an opinion letter submitted by the Veteran's private orthopedist in August 2007, and written statements submitted by the Veteran.  

Significantly, the private treatment records reveal a diagnosis of medial compartment arthritis in both knees.  In addition, in his August 2007 letter, the Veteran's private orthopedist indicated that the Veteran had developed osteoarthritis and suffered from a loss of cartilage in the medial aspect of his left knee, and noted that he suffered from a torn medial meniscus while in service.  The private orthopedist opined that the loss of cartilage in the medial aspect of the left knee "is commonly seen in patients who have had a complete meniscectomy."  This evidence, although new, is not material because it does not relate to unestablished facts.  Rather, this evidence merely reestablishes that the Veteran suffers from a left knee disorder that he asserts is related to service, which was known at the time of the previous final denial in July 1993.  Moreover, the physician's opinion refers to a trend "commonly seen in patients" and does not offer an opinion specific to the Veteran's unique circumstances.  

Meanwhile, the February 2008 VA joints examination deals exclusively with the severity of the Veteran's service-connected right knee disorder, and does not offer an opinion as to the probable etiology of his left knee disorder.

In a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Here, the Board finds that that the diagnosis of a current left knee condition in private treatment records as well as the generic, non-specific opinion letter of the Veteran's private orthopedist do not meet the low threshold of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim.  Because the Veteran has not presented both new and material evidence, the claim for service connection for a left knee disorder is not reopened. 

III.  Evaluation of Service-Connected Right Knee Disorder

Prior to February 23, 2008

The Veteran also seeks an increased evaluation for his service-connected right knee disorder.  By way of history, he filed a claim for an increased rating in August 2006, at which time his right knee disorder was considered noncompensable under Diagnostic Code 5257 (recurrent subluxation or lateral instability).  He was afforded a VA joints examination in February 2008, and the RO granted him a 10 percent evaluation for his right knee pursuant to Diagnostic Codes 5010-5261 (traumatic arthritis - limitation of extension) effective February 23, 2008, based on the results of that examination.  As such, the Board will first consider the propriety of the noncompensable evaluation assigned prior to February 23, 2008, and then consider the propriety of the 10 percent evaluation assigned since February 23, 2008.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Considering the propriety of the noncompensable evaluation assigned prior to February 23, 2008, the Board notes that service treatment records reflect a torn right medial meniscus in 1976 and subsequent right medial meniscectomy in 1977.  This suggests the removal of at least some of the cartilaginous tissue of the right knee.  A July 1999 private orthopedic treatment note indicated that the Veteran exhibited a full range of motion in both knees.  A July 2006 private orthopedic note indicated that the Veteran complained of intermittent, aching pain in the medial aspect of both knees, suggesting continued problems with his meniscus.  The Veteran further related at this time that he gets the sensation that his right knee is hyperextending.  Upon examination, his anterior cruciate ligament was intact and there was no effusion, although he was very tender on the medial joint line of the right knee.  There was no pain with patellofemoral range of motion, no patellofemoral crepitus, and no lateral joint line pain.  X-rays revealed moderate medial compartment narrowing bilaterally, with patellofemoral and lateral compartments well maintained.  He was diagnosed with medial compartment arthritis of both knees.  

Although the Veteran was diagnosed with medial compartment arthritis of the right knee, he exhibited a full range of motion prior to February 23, 2008.  As such, he is not entitled to a compensable rating under Diagnostic Codes 5260 or 5261 for this period.  Furthermore, as there was no documentation of even noncompensable limitation of motion for this period, he is not entitled to a 10 percent evaluation pursuant to Diagnostic Codes 5003-5010.  Additionally, the Board notes that there was no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups to warrant a 10 percent evaluation.

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

Here, as discussed above, although the Veteran felt that his right knee was hyperextending, examination revealed that his anterior cruciate ligament was intact and there was no effusion. As recurrent subluxation or lateral instability has not been demonstrated, a separate rating for the Veteran's right knee under DC 5257 is not warranted.  

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there is a history of meniscus tear and surgery in the right knee, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.  As noted above, in July 2006, there was no effusion.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, as discussed above, the medical evidence of record suggests that the Veteran has a history of degenerative tear of the meniscus in service and subsequent right medial meniscectomy.  The private treatment records dated in July 2006 did reveal that the Veteran was very tender on the medial joint line of the right knee.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of joint tenderness are attributable, at least in part, to the documented in-service cartilage injury and resulting surgery.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5259.

However, the Board finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In conclusion, the Board finds that the Veteran's right knee disability, prior to February 23, 2008, has manifested symptomatology that more nearly approximates the criteria required for a 10 percent evaluation, but no more, under Diagnostic Code 5259.

Since February 23, 2008

The Board will now assess the propriety of the Veteran's right knee evaluation since February 23, 2008.  As mentioned above, he was afforded a VA joints examination in February 2008, and the RO granted him a 10 percent evaluation for his right knee pursuant to Diagnostic Codes 5010-5261 (traumatic arthritis - limitation of extension) effective February 23, 2008, based on the results of that examination.  

The February 2008 VA joints examiner diagnosed the Veteran with status post medial meniscectomy with moderate-to-severe degenerative joint disease.  Upon physical examination, the examiner noted 5 degrees flexion contracture of the knee with a varus deformity with gait.  Range of motion testing revealed flexion from 5 to 140 degrees, with mild pain throughout the range of motion.  However, this pain was not made worse, nor was the range of motion decreased, with repetitive use.  There was tenderness to palpation especially around the medial joint line, although there was no effusion.  Although his knee appeared hypertrophic, it was stable to varus and valgus stress testing, as well as to anterior and posterior drawer testing.  Lachman's testing was negative, and McMurray circumduction testing was painful on the medial and lateral side (suggesting continued problems with his meniscus).  

Addressing the DeLuca provisions, the examiner noted that there was pain upon range of motion testing and indicated that it was conceivable that pain could further limit his function, particularly after being on his feet all day.  However, he concluded that it was not feasible to attempt to express any of this in terms of additional limitation of motion because these matters could not be determined with any degree of medical certainty.  

At the outset, the Board finds that the Veteran's continued right meniscus symptomatology, as evidenced by the painful McMurray circumduction testing, pain throughout range of motion, and tenderness to palpation around the medial joint line, entitles him to a continuation of a separate 10 percent evaluation under Diagnostic Code 5259 for removal of symptomatic semilunar cartilage for the period after February 23, 2008, in addition to the 10 percent currently assigned under Diagnostic Codes 5010-5261.  

As mentioned above, he is also currently receiving a 10 percent evaluation pursuant to Diagnostic Codes 5010-5261 (traumatic arthritis - limitation of extension).  However, a higher evaluation under that code is not warranted, as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.  

Similarly, higher ratings are not warranted under Diagnostic Codes 5260 or 5261, as the Veteran's right knee flexion is not limited to 30 degrees and his right knee extension is not limited to 15 degrees.  Rather, the February 2008 VA joints examination revealed that his right knee range of motion was from 5 to 140 degrees.  

There is no recurrent subluxation or lateral instability to warrant a higher rating under Diagnostic Code 5257.  The Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there is a history of meniscus tear and surgery in the right knee, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.  

Again, the Board finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca are considered, the evidence does not show that the Veteran has met the criteria for a higher rating under any of the diagnostic codes.  The Board acknowledges the February 2008 examiner's finding that there was pain upon range of motion testing and that it was conceivable that this pain could further limit his function.  However, this pain and possible limitation of function were factors considered by the Board when assigning the Veteran a separate 10 percent rating under Diagnostic Code 5259.  While it is not disputed that the Veteran's knee is painful, the Board concludes that to assign a separate rating in addition to the 10 percent already assigned under Diagnostic Code 5259 would constitute "pyramiding" as the Veteran would essentially be getting two ratings based on right knee pain.  See 38 C.F.R. § 4.14.

With respect to his claim, the Board has also considered the statements of the Veteran and that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to them through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted prior to February 23, 2008, and that separate 10 percent ratings under Diagnostic Codes 5010-5261 and 5259 are all that he is entitled to since February 23, 2008.

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's right knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence to reopen a claim of entitlement for service connection for a left knee disorder has not been submitted, and the Veteran's application to reopen the claim is denied.

A 10 percent evaluation, but no more, for removal of symptomatic right knee semilunar cartilage prior to February 23, 2008, is granted.

An evaluation in excess of 10 percent for degenerative right knee arthritis with noncompensable limitation since February 23, 2008, is denied.

A separate 10 percent evaluation, but no more, for removal of symptomatic right knee semilunar cartilage since February 23, 2008, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


